IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

In re the Detenfion of L.W.,               )       No. 79922-3-I

STATE OF WASHINGTON,                       )
                                           )
                     Respondent,           )
                                           )
                v.                         )       UNPUBLISHED OPINION

LW.,

                          Appellant.       )       FILED:      MAR 1 6 2028
       PER CURIAM    —   LW. appeals an order committing her for up to 14 days of

involuntary treatment. L.W. was released from her commitment in May, 2019. She

contends, and the State concedes, that the commitment order must be vacated

because the court entered insufficient findings to support her commitment. ~ In the

Matter of the Detention of GD.,   —    Wn.App.2d   —,   450 P.3d 668 (2019) (boilerplate

findings insufficient to permit meaningful review of determination that appellant

presented a likelihood of serious harm to herself). The State makes this concession

despite its recent filing of supplemental findings and conclusions. L.W. has moved to

strike these findings, but the State did not respond to the motion or request a remand

for entry of additional findings. Also, the State has not disputed L.W.’s argument that

the evidence was insufficient to conclude she was gravely disabled. Under these

circumstances, we accept the concession of error and remand solely for an order

vacating the order of commitment and dismissing the petition.

                     FORTHECOURT:



                                           c4~